Mr. JusTicE Thomas delivered the opinion of the court: Claimant charges in her declaration in this case that on the 27th day of November, 1927, while she was walking on South Second Street in Springfield, Illinois, she was struck by an automobile owned by the State and being driven by an employee of the State. She alleges that as the result of such accident she was injured and incurred bills and items of expense in curing herself of such injuries to the amount of $112.00, and asks to be awarded that sum against the State. The Attorney General has filed two statements in this cause, to one of which is attached a copy of letter from the Director of Conservation. In view of those statements filed by the Attorney General including the report from the Director of Conservation, the court believes this to be a meritorious claim. The court recommends an award to the claimant of $112.00.